
	
		I
		112th CONGRESS
		1st Session
		H. R. 450
		IN THE HOUSE OF REPRESENTATIVES
		
			January 26, 2011
			Mr. Reichert (for
			 himself and Mrs. Myrick) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To repeal limitations imposed by the Patient Protection
		  and Affordable Care Act on health-related tax benefits under the Internal
		  Revenue Code of 1986 and to treat high deductible health plans as qualified
		  health plans under such Act.
	
	
		1.Short titleThis Act may be cited as the
			 Restoring Assistance for Families’ and
			 Seniors’ Health Expenses Act of 2011.
		2.Repeal of PPACA
			 limitation on itemized deduction for medical expensesSection 9013 of the Patient Protection and
			 Affordable Care Act, and the amendments made by such section, are hereby
			 repealed. The Internal Revenue Code of 1986 shall be applied and administered
			 as if such section and amendments had never been enacted.
		3.Repeal of PPACA
			 limitations on certain medical and health-related accounts
			(a)Repeal of
			 limitation on distributions from certain medical and health-Related accounts
			 for medicine other than prescribed drugs or insulinSection 9003 of the Patient Protection and
			 Affordable Care Act, and the amendments made by such section, are hereby
			 repealed. The Internal Revenue Code of 1986 shall be applied and administered
			 as if such section and amendments had never been enacted.
			(b)Repeal of
			 increase in additional tax on distributions from HSAs and Archer MSAs not used
			 for qualified medical expensesSection 9004 of the Patient
			 Protection and Affordable Care Act, and the amendments made by such section,
			 are hereby repealed. The Internal Revenue Code of 1986 shall be applied and
			 administered as if such section and amendments had never been enacted.
			(c)Repeal of
			 limitation on health flexible spending arrangements under cafeteria
			 plansSections 9005 and 10902 of the Patient Protection and
			 Affordable Care Act, and section 1403 of the Health Care and Education
			 Reconciliation Act of 2010, and the amendments made by such sections, are
			 hereby repealed. The Internal Revenue Code of 1986 shall be applied and
			 administered as if such sections and amendments had never been enacted.
			(d)Effective
			 dateThe amendments made by
			 this section shall take effect on the date of the enactment of this Act.
			4.Treatment of high
			 deductible health plan as qualified health plan under PPACA
			(a)In
			 generalSubsection (a) of
			 section 1301 of the Patient Protection and Affordable Care Act is amended by
			 adding at the end the following new paragraph:
				
					(5)Inclusion of HSA
				high deductible health plansAny reference in this title to a qualified
				health plan shall be deemed to include a high deductible health plan (as
				defined in section 223(c)(2) of the Internal Revenue Code of
				1986).
					.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect as if included in the provisions of section
			 1301 of the Patient Protection and Affordable Care Act.
			
